For two reasons the affidavit for search warrant in this case, was good. The description therein of the place sought to be searched was as follows: "At, in and near the following *Page 610 
described place, building and structure: His place near the Curtis School House on the Nimrod and Curtis road, and near the old Brawley farm on said road." As we understand it, the words "His place" in no sense amounted to an averment that same was the private residence of appellant, or his "private dwelling occupied as such," which is the language used in Art. 691, P. C. The other reason is that the language of the affidavit that "John Brawley is engaged in the unlawful sale of intoxicating liquor * * * at, in and near the following place, building and structure; his place," etc., is a direct averment that in whatsoever house, structure or building is referred to, this appellant was engaged in the sale of intoxicating liquor. The omitted words in no sense affect the grammatical construction or sequence of the sentence. Even if by any construction the word "place" could be held to mean appellant's private residence, there would still be a direct averment that he was engaged in the sale of liquor at such place.
Neither by any direct allegation of such fact, nor from what was said in the bill of exception complaining of the argument used by the district attorney, — are we informed by said bill that appellant did not testify in this case. All the rules require that a bill of exception manifest the error complained of. Each such bill must make in itself such manifestation. We think the disposition of the case in the original opinion correct.
The motion for rehearing will be overruled.
Overruled.